Citation Nr: 1301714	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-09 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 10 percent for the service-connected chondromalacia, post operative right knee.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to June 1967, July 1974 to October 1974, May 1975 to December 1976, February 1978 to June 1982, July 1985 to May 1990, and January 1991 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in St. Petersburg, Florida.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for his right knee disability, currently rated 10 percent disabling.  He filed the current claim after undergoing knee surgery in March 2008 for a medial meniscus tear and medial femoral condyle osteochondral defect.  At that time, he complained that his knee was painful, causing him to limp and reduce his hours at work due to knee pain.  

A VA examination in May 2008 noted that the Veteran had undergone right knee surgery in 1982 for a meniscal tear.  

When seen in October 2008, the Veteran complained of having severe debilitating pain.  

The Veteran had another surgery in December 2008 for right knee degenerative joint disease, a medial meniscus tear and symptomatic plica.  However, it does not appear that the Veteran has been examined since this recent surgery.  

In a recently received statement, the Veteran reported receiving two injections in his right knee without positive results and being told that he would need a total knee replacement.  

Importantly, the Veteran complained that his right knee problem continued to get worse and submitted records showing he is now a candidate for total knee replacement.  

Under these circumstances, a VA examination is warranted to determine the current severity of the service-connected right knee disability.  

Additionally, the Veteran submitted some recent treatment records but it is unclear if those are all the treatment records pertinent to the period in question.   

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all treatment received for his service-connected right knee disability since July 2009.  Copies of all treatment records should be obtained from any identified health care provider.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, this should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The RO then should have the Veteran scheduled for a VA examination to determine the severity of the service-connected right knee disability.  The examiner must review the claims file in conjunction with the examination.  All symptoms and functional effects of the Veteran's right knee disability should be set forth in the report of examination.  All indicated testing and diagnostic studies should be performed.  

3.   After completion of the above development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

